UNITED STATES DISTRICT COURT eases tee
SOUTHERN DISTRICT OF GEORGIA ——
SAVANNAH DIVISION

 

UNITED STATES OF AMERICA
Vv. 4:18-cr-260-7

TREVOR AINES,

Nee ee ee ee eee”

Defendant.

ORDER GRANTING LEAVE OF ABSENCE

Defendant, TREVOR AINES’s counsel, STEPHANIE O. BURGESS, having filed her
Motion for Leave of Absence and having served all parties thereto;

IT IS HEREBY ORDERED that said Motion for Leave of Absence for the following dates:
July 12, 2019, July 20, 2019 — July 27, 2019, September 18, 2019 — September 21, 2019, October

18, 2019 — October 28, 2019, and December 3, 2019 — December 6, 2019, is GRANTED.

This 2 7{Laay of June, 2019.
(I Mihola-f.. le len,

CHRISTOPHER L. RAY
U.S. MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
